     Case 3:20-cv-00471-JAH-LL Document 14 Filed 03/19/21 PageID.44 Page 1 of 5



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHAWN ALBIN,                                        Case No.: 3:20-cv-00471-JAH-LL
     CDCR #AV-4808, aka CHRISTOPHER
12
     LEE JENKINS, CDCR #P-73828                          ORDER DISMISSING CIVIL
13                                      Plaintiff,       ACTION WITHOUT PREJUDICE
                                                         FOR FAILING TO PAY
14                        v.                             FILING FEE REQUIRED
15                                                       BY 28 U.S.C. § 1914(a) AND/OR
     R.J. DONOVAN; SAN DIEGO                             FAILING TO MOVE TO PROCEED
16
     COUNTY JAIL,                                        IN FORMA PAUPERIS
17                                                       PURSUANT TO
                                    Defendants.          28 U.S.C. § 1915(a)
18
19
20         Shawn Albin (“Plaintiff”), currently incarcerated at California Health Care
21   Facility, Stockton (“CHCF-Stockton”), and proceeding pro se, filed this civil rights
22   action pursuant to 42 U.S.C. Section 1983 seeking to sue the Richard J. Donovan
23   Correctional Facility (“RJD”), in San Diego, California and San Diego County Jail. (See
24   Compl., ECF No. 1, at 2-3.)
25         Plaintiff has not prepaid the civil filing fee required by 28 U.S.C. Section 1914(a);
26   instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”). (ECF No. 3.) The
27   Court previously denied Plaintiff’s Motion to Proceed IFP as barred by the three-strikes
28   rule in 28 U.S.C. Section 1915(g), and entered judgment accordingly. (See ECF No. 4, at
                                                     1
                                                                               3:20-cv-00471-JAH-LL
         Case 3:20-cv-00471-JAH-LL Document 14 Filed 03/19/21 PageID.45 Page 2 of 5



1    5; ECF No. 5.) Plaintiff successfully appealed to the Ninth Circuit, which vacated the
2    Court’s prior Order and Judgment and remanded for further proceedings on the grounds
3    that one of the three strikes the Court cited in dismissing his case was not a strike under
4    the Ninth Circuit’s decision in Hoffman v. Pulido, 928 F.3d 1147, 1151-52 (9th Cir.
5    2019). (See ECF No. 10, at 1-2.) Now, following remand, the Court reviews Plaintiff’s
6    Motion to Proceed IFP.
7    I.      Motion to Proceed In Forma Pauperis
8            All parties instituting any civil action, suit or proceeding in a district court of the
9    United States, except an application for writ of habeas corpus, must pay a filing fee of
10   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
11   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
12   Section 1915(a).     See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
13   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is
14   granted leave to proceed IFP remains obligated to pay the entire fee in “increments” or
15   “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775
16   F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
17   dismissed. See 28 U.S.C. § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
18   Cir. 2002).
19           Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
20   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
21   6-month period immediately preceding the filing of the complaint.”                  28 U.S.C.
22
23
24   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
25   fee. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc.
     Fee Schedule, § 14 (eff. Dec. 1, 2020)). Although the fee has since increased to $52, at the
26   time Plaintiff filed his case the applicable administrative fee was $50. See 28 U.S.C. §
27   1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Oct. 1, 2019). In any event, the additional administrative fee does not apply to persons
28   granted leave to proceed IFP. Id.
                                                    2
                                                                                  3:20-cv-00471-JAH-LL
      Case 3:20-cv-00471-JAH-LL Document 14 Filed 03/19/21 PageID.46 Page 3 of 5



1    § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
2    trust account statement, the Court assesses an initial payment of 20% of (a) the average
3    monthly deposits in the account for the past six months, or (b) the average monthly balance
4    in the account for the past six months, whichever is greater, unless the prisoner has no
5    assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
6    of the prisoner then collects subsequent payments, assessed at 20% of the preceding
7    month’s income, in any month in which his account exceeds $10, and forwards those
8    payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
9    136 S. Ct. at 629.
10         As mentioned, Plaintiff has submitted a Motion to Proceed IFP. (See generally
11   ECF No. 3.) Plaintiff has not, however, submitted “a certified copy of the trust account
12   statement (or institutional equivalent) for [Plaintiff] for the 6-month period immediately
13   preceding the filing of the complaint . . . obtained from the appropriate official of each
14   prison at which the prisoner is or was confined” as required by 28 U.S.C. Section
15   1915(a)(2). The prison certificate attached to Plaintiff’s Motion to Proceed IFP is not
16   signed by an official at CHCF-Stockton either. (See ECF No. 3, at 4.) Without the
17   certified trust account statements required by 28 U.S.C. Section 1915(a)(2), the Court
18   cannot determine whether Plaintiff is entitled to proceed IFP or assess what, if any, initial
19   partial filing fee may be due. See 28 U.S.C. § 1915(a), (b)(1). As a result, Plaintiff’s
20   case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
21         The Court notes in closing, as it did in its previous Order denying Plaintiff’s Motion
22   to Proceed IFP, that Plaintiff’s Complaint includes no factual allegations whatsoever. (See
23   ECF No. 4, at 1.) As a result, even if Plaintiff had submitted a properly supported Motion
24   to Proceed IFP, his Complaint would still be subject to dismissal for failure to state a claim
25   pursuant to 28 U.S.C. Section 1915(e)(2)(B) and 28 U.S.C. Section 1915A(b). See
26   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Federal Rule of Civil
27   Procedure 12(b)(6) requires that a complaint “contain sufficient factual matter, accepted as
28   true, to state a claim to relief that is plausible on its face.” (internal quotation marks
                                                   3
                                                                                 3:20-cv-00471-JAH-LL
      Case 3:20-cv-00471-JAH-LL Document 14 Filed 03/19/21 PageID.47 Page 4 of 5



1    omitted)); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (“The standard for
2    determining whether a plaintiff has failed to state a claim upon which relief can be granted
3    under Section 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil Procedure 12(b)(6)
4    standard for failure to state a claim.”); Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
5    2012) (noting that screening pursuant to Section 1915A “incorporates the familiar standard
6    applied in the context of failure to state a claim under Federal Rule of Civil Procedure
7    12(b)(6)”). To avoid further dismissals and additional delays, the Court encourages
8    Plaintiff to submit, along with a properly supported Motion to Proceed IFP, a Motion for
9    Leave to File an Amended Complaint pursuant to Federal Rule of Civil Procedure 15(a)(2)
10   and a proposed First Amended Complaint providing factual allegations supporting his
11   claims against Defendants. See Fed. R. Civ. P. 15(a)(2) (stating that the Court should
12   “freely give leave [to amend] when justice so requires”); S.D. Cal. Civ. L.R. 15.1.b (“Any
13   motion to amend a pleading must be accompanied by . . . a copy of the proposed amended
14   pleading . . . .”). If Plaintiff chooses to proceed in this manner, the Court notes that the
15   proposed First Amended Complaint must be complete by itself without reference to his
16   original pleading. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios, Inc. v. Richard Feiner
17   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
18   original.”).
19   II.    Conclusion and Orders
20          For the reasons set forth above, the Court:
21          (1)     DISMISSES this action sua sponte without prejudice for failure to pay the
22   $400 civil filing and administrative fee or to submit a properly supported Motion to
23   Proceed IFP pursuant to 28 U.S.C. Section 1914(a) and Section 1915(a).
24          (2)     GRANTS Plaintiff forty-five (45) days leave from the date this Order is
25   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
26   complete and file a properly supported Motion to Proceed IFP. See 28 U.S.C.
27   § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
28          (3)     DIRECTS the Clerk of the Court to provide Plaintiff with copies of the
                                                    4
                                                                                   3:20-cv-00471-JAH-LL
     Case 3:20-cv-00471-JAH-LL Document 14 Filed 03/19/21 PageID.48 Page 5 of 5



1    Court’s approved forms “Motion and Declaration in Support of Motion to Proceed In
2    Forma Pauperis” and “Complaint under the Civil Rights Act 42 U.S.C. § 1983.”
3          IT IS FURTHER ORDERED that if Plaintiff fails to either prepay the $400 civil
4    filing fee or complete and submit a properly supported Motion to Proceed IFP within 45
5    days, this action will remain dismissed without prejudice based on Plaintiff’s failure to
6    satisfy the fee requirements of 28 U.S.C. Section 1914(a) and without further Order of
7    the Court.
8          IT IS SO ORDERED.
9
10   Dated:       March 19, 2021
11
12
13                                              Hon. John A. Houston
                                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
                                                                               3:20-cv-00471-JAH-LL
